Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments including indicated allowable subject matter have overcome the rejections of the independent claim stated in the office action mailed on 08/12/2020. 
Regarding previous 102/103 rejections, Office Action mailed 08/12/2020 relied on main Prior Art Aspinwall in a 102(a)(2) rejection and Aspinwall in view of Galush in a 103 rejection.  Upon review, because the Applicants submitted a declaration under 37 C.F.R. 1.130 filed on 11/12/2020, said declaration is sufficient to overcome the rejection of claims 1-8 and 11-18 under 102(a)(2). The declaration shows that the subject matter identified in the rejection under 35 USC 102(a)(2) as being anticipated by Aspinwall et al. was publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor no earlier than one year before the effective filing date of the invention of claims 1-8 and 11-18. Therefore, according to MPEP 2153.02, Aspinwall is now became disqualified as prior art for a rejection under AIA  35 U.S.C 102(a)(2) due to the declaration filed 11/12/2020.  The rejection of claims 9-10 and 19-20 is also overcome.


During further extensive search, no reference on record was found anticipating or a combination of references were found making obvious to a method for “continuously applying a voltage set to the IC-functionalized sensor platform via the amplifier, wherein the voltage set comprises a plurality of consecutive voltages that are applied in a step-wise pattern so as to alternate between decreasing and increasing voltages, wherein each voltage is rapidly applied for a short duration pulse; and measuring a conductance of the lipid membrane; wherein a net time required for measuring the conductance is about 0.5 msec to about 50 msec”, which patentable subject matter at least in part because the recited steps of these methods improve the operation of a test circuit in a specific way, therefore, the language as recited in claims 1 & 11 are patentably distinguished from all previous Prior Art of records and for the fact that Prior Art of records fail to describe the above mentioned features of claims 1 and 11 as required by 35 U.S.C. § 102/103, the rejection of the pending claims is moot.
Claims 2-10 & 12-20 are allowed because of at least due to their dependencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the 

Examiner: 	/Trung Nguyen/-Art 2866
			February 27, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866